On petition fob a beheabing.
Wobden, J.
A petition for rehearing has been filed in this case, which we proceed to consider.
A demurrer was sustained to the first four paragraphs of the complaint, and the plaintiff excepted. In the original opinion we disposed of the questions supposed to arise upon these paragraphs, by saying that they were struck out with the consent of the parties.
In the petition for a rehearing, our attention is called to a subsequent portion of the record, which we had overlooked in the preparation of the original opinion, by which it appears that the order striking out the paragraphs was set aside. This of course left the paragraphs in the record, the same as if they had never been struck out.
But the appellees insist, nevertheless, that no question arises upon those paragraphs, or upon the ruling in sustaining the demurrers thereto, in this court.
This, it will be remembered, is an appeal from the Marion superior court. An appeal lies to this court from orders and judgments rendered by that court at general *591term, only. 2 R. S. 1876, p. 27, sec. 27. An assignment of error, here, must be based upon the action of the court below at general term; and no question can be considered here, except such as was embraced in the assignment of error on appeal from the special to the general term, below. Buskirk Prac. 128, et seq., and authorities there cited.
The action was originally brought in the Marion court of common pleas, and was taken by change of venue to the Hendricks court of common pleas, from which it seems to have passed into the circuit court of that county, on the dissolution, as we suppose, of the court of common pleas. While the action was pending in the Hendricks circuit court, the demurrers to the four paragraphs were sustained.
Afterwards, by the agreement of the parties, for their convenience and that of the witnesses, the venue was changed to the Marion superior court.
On appeal from the special to the general term the only error assigned was the following:
“ The coui’t, in special term, erred in overruling the plaintiff’s demurrer to the ,7th paragraph of the defendants’ answer.”
It is thus seen that no question was presented to. the court below, at general term, in respect to the ruling on the demurrers to the four paragraphs of the complaint; and hence no question can arise on that ruling in this court.
We see no reason why the Superior court at general term, on appeal to it from special term, may not take cognizance of and rectify all errors committed in the previous progress of a cause, whether committed in that court, or some other court, from which the cause is removed into that court by change of venue, upon such errors being properly assigned.
There is no question before us in respect to the ruling on the demurrers to the four paragraphs of the complaint. *592This grows out of a different reason from that stated in the original opinion; but a wrong reason for a right decision can be no ground for a rehearing, where the decision can be placed upon the proper ground.
Original opinion filed at November Term, 1876,
and that on petition for rehearing, at May Term, 1877.
We are also asked to reconsider the other questions originally decided, but we are satisfied, upon again looking into the case, with the decision of the other questions involved.
The petition for a rehearing is overruled.